DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output unit and reporting unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations “processing unit” and “output unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured for calculating/configured for outputting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
processing unit: a CPU or processor as per [0138]
output unit: this unit is never implicitly or explicitly described in any section. For examination purposes this will be assumed to be a display or speaker (i.e. a generic computer component) even though this cannot perform the functions ascribed to the output unit in the specification such as at section [0032]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1-10 are objected to because of the following informalities:  the claims have improper spacing, where as a formal issue only a single space should be presented between words. See for example claim 3 line 6 which is the most pronounced example, though this issue is systemic and effects all claims.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  line 10 should end in the conjunction “and”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  line 6 should end in the conjunction “and”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  line 6 ends with “, and” which should be replaced with a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this instance the claims recite an “output unit” however this structure is never structurally described in the specification as originally filed and therefore there is inadequate written description to determine what this means comprises.  The limitation invokes interpretation under 35 USC 112, sixth paragraph with no corresponding structure described in the specification, and thus the limitations are unbounded functional limitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term "output unit" is seemingly a means as the term has no ordinary meaning and is not subject to a special definition in the specification and uses a generic means analog “unit”; however, this unit is not defined by the specification so it is unclear what structure is under examination. The limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, thereby rendering the claim to be indefinite. The specification does not identify any specific structure for performing the respective function.  
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 are affected by dependency.

Regarding claim 4, the claim recites a reporting unit; however, this is not a common structure and has no ordinary meaning nor is it subject to a special definition nor can it be interpreted under 112(f) as this structure is not ascribed any function so it is prima facie unclear what structure is under examination. Likewise, as this reporting unit is not given any structural or functional relationship to the other elements of the invention and performs no function of its own it is unclear whether or not there are missing structural cooperative relationships (see MPEP 2172.01). Lastly, as “reporting unit” uses the word “unit” which is a generic placeholder as a substitute for “means” and is preceded by the word(s) “reporting.” It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function. Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).
Regarding claims 6-8 and 10, the claims appear to state desiderata and not steps or structural or functional limitations which is confusing and prima facie indefinite. For example in claim 6 the claim recites that the radiation passes through the tissue; however this is not a structure nor is it a functional limitation of a structure (arguendo the probe being configured to emit in a particular way) rather it is merely a statement of what the applicant wishes to happen when the invention is used properly. Likewise claims 7-8 also fall into this same fold where what they are stating is inherent and does not modify any structure. That is tissue properties will always and inherently affect any radiation that passes through (i.e. the dielectric constants and angles of interfaces between areas of different dielectric constants simply do this). Moreover and as a separate issue this is an apparatus claim and the things the applicant wishes to limit are tissue properties per se and thus part of a living being so it is unclear whether or not the applicant is attempting to enforce a limitation on the structure of the tissue and thus unclear whether or not the tissue is a part of the invention (emphasis). Likewise claim 10 does not iterate a step of discerning different fluids from one another and identifying blood, it simply desires that blood be the root cause of the signal and also therefore possesses the same issue.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed to an abstract idea without significantly more. The claim(s) recite(s) “calculating a dielectric related change” and “detecting a fluid accumulation rate and/or a fluid amount … according to said dielectric related change” (note that claims 1-8 are directed to a device/apparatus and claims 9-10 are directed to a method/process).  This judicial exception is not integrated into a practical application because the only other elements of the invention are either extrasolution (e.g. the “at least one probe” is structurally generic and is merely presented for data gathering, and therefore is a pre-solution element) and because the generically recited computer elements of “a processing unit” and “an output unit” do not add meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons and analysis:

Regarding first the structure of the “at least one probe” and “an output unit” in claim 1 and the step of “intercepting electromagnetic radiation” and “outputting a notification” in claim 9 these are merely data gathering implements/steps and mere output implements/steps respectively and are therefore not material to this analysis because they relate to pre-solution and post-solution activities respectively. See in particular MPEP 2106.05(g) which iterates the standards that require the examiner to hold these particular limitations to be extra-solution and which provide/cite ample legal precedent for holding these particular limitations to be extra-solution.
Regarding next first material step of the invention, the examiner notes that the first step is “calculating a change” and is therefore directly and only a mathematical calculation (subtraction) per se and is therefore prima facie not more than an abstract idea because it is one of the enumerated examples of a mere abstraction. See MPEP 2106.04(a) noting example 1) therein. See also MPEP 2106.04(a)(2)(I) which describes this in more detail. Or, to put it simply, “calculating a dielectric related change” is still a rote calculation per se and thus abstract per se.
Regarding lastly the second material step of the invention, the examiner notes that “detecting a fluid accumulation rate and/or a fluid amount … according to the dielectric related change” is a decision making task or, to put in in the vernacular of MPEP 2106, a mental process. As such the guidance provided by the MPEP, see e.g. MPEP 2106.04(a)(2)(III), is to treat and abstract idea implemented on a computer exactly like and abstract idea implemented in ones head or on paper. To that end, this most analogously fits under the guidance provided by MPEP 2106.04(a)(III)(C)(3) because a human could easily draw the comparison between the numeric value of the dielectric related change and the accumulation of a fluid as these are both logically and mathematically related, and in this instance a computer simply is (regarding claim 1) or could be (regarding claim 9) used as a tool to perform the step without in any way changing the core and fundamental fact that this is rote decision making. As such the examiner also finds that this is step is abstract per se.
Lastly when evaluating the invention of claims 1 and 9 as a whole, e.g. under MPEP 2106.04(d), the examiner does not see how any portion of the claims individually or together would cause the claims to be more than the judicial exception. For instance the computer structure is eminently generic and therefore it has not further bearing on the analysis even when considered in light of the other claim limitations. Likewise and as demonstrated in the Iskander prior art cited below claimed processing is also basic to the field and therefore does not appear that the combination of the two otherwise abstract steps of calculating and determining are substantively more than the sum of their parts when taken together. 
Proceeding from there, the dependent claims can be addressed as follows:
Further regarding claims 2 and 5 these claims require additional processing steps and therefore bear further consideration. Specifically, claim 2 again address what could be considered as mental processes. That is the additional steps of estimating and matching, are clearly done on the same  generic computer, and are still the same sorts of calculations that a human could have performed in their head or on paper. Therefore these are similarly abstract for the reasons addressed above in regards to the parent claims, mutatis mutandis. Specifically regarding claim 5, in this instance the additional step of calibrating the data according to breathing phase is a field of use limitation. Specifically, one cannot fail to account for breathing phase and actually achieve a (i.e. functional/viable) result given that, as per the preamble, this is a measurement from the lung.  The calibration is also generic (e.g. this could be mere time averaging which removes the contribution of phase all together, or gating, or anything else of the sort as it is a generic calibration without details that would require special consideration) and therefore does rise above what would be considered as a mere field of use limitation. Therefore claim 5 is also held to be abstract for the reasons addressed above.
Regarding claim 3 the claim requires that the steps of calculating and detecting be done with respect to a reference value. This technically changes the steps of the parent claim, but does not add any further steps or structures and does not in any way change the fundamental fact that these same steps are still abstract and interpretable as mere math and a mental process respectively for the same reasons addressed above. 
Regarding claim 4 the claim technically adds a further structure, the housing, but it is clearly a field of use limitation and also eminently generic in its structure/form; where all electronics are understood by ordinary meaning to be housed in some manner to prevent damage and/or reduce the risk of electrical shocks.
Regarding claims 6-8 and 10, the claims do not recite any further steps or structure nor anything that could affected the foregoing analysis and therefore are similarly considered to be drawn to an abstract idea for the same reasons as their parent claims 1 and 9 without further analysis.
Therefore and for the foregoing reasons the examiner concludes that the claims are directed to an abstract idea without materially more.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 4240445 A by Iskander et al. (hereafter Iskander)

Regarding claim 1, Iskander teaches:1. A wearable monitoring device for monitoring an intrabody region (see Iskander’s Abstract/Fig. 1) during a stress ergometry procedure and/or stress exercise (as best understood this is a field of use limitation and, by virtue of being able to detect lung water changes in general, the prior art would be fully capable of doing so at any particular time/under any particular circumstance absent the need for a further structure. If the applicant is of the opinion that this limitation implies further structures (e.g. a strap or adhesive patch since the patient will be moving/exercising) than they are welcome to claims such structures directly as such structures are not under examination currently; though the examiner additionally notes for compact prosecution purposes that Iskander seemingly already teaches as much, for example at col. 3 lines 39-50 where the probe is both sized and shaped to maintain good contact and then taped in place during use. Therefore this limitation will not be further addressed below except by reciting that the structures involved are fully capable of as much), comprising:
at least one probe comprising at least one transducer configured for transmitting to and intercepting electromagnetic (EM) radiation from at least one intrabody region of the lungs of a patient while said patient is performing a stress examination test (see Iskander’s Figs. 1-3, fully capable of; e.g. probe 12 used on chest 19 having transducer 24/26 configured to transduce EM to/from the chest as per the Abstract or essentially any section of the disclosure or claims);
a processing unit (Iskander at least contains a means plus function equivalent structure because he completes the steps/functions that this unit performs. Additionally or alternatively this is presumably the network analyzer, which is not depicted but is mentioned at col. 5 lines 14-36, at least because such a structure would be fully capable of the functions that follow after) configured for:
calculating a dielectric related change of the at least one intrabody region by analyzing respective said intercepted EM radiation (see Iskander’s col. 3 lines 22-50 in light of col. 1 lines 33-52 shows this function), and
detecting a fluid accumulation rate and/or a fluid amount in the lungs during said stress examination test according to said dielectric related change (see Iskander’s col. 3 lines 22-50 in light of col. 1 lines 33-52 and col. 5 lines 14-36 shows this function);
an output unit configured for outputting a notification indicative of said fluid accumulation rate and/or a fluid amount (while Iskander does not explicitly state that he has output means per se, see col. 1 line 10 to col. 2 line 25 and note that this invention is for medical monitoring and specifically for early detection so that treatment can being before the lungs ability to perform gas exchange is significantly compromised; since one cannot be said to have successfully monitored a condition without informing the relevant parties of the status nor can one act on something that is not output, it is clear that Iskander implicitly/inherently has some manner of output means connected to the described portions of his invention).
Additionally or alternatively while the forgoing is a complete rejection unto itself. at least because the foregoing relies on things which are implicit or relies on the equivalency of means it may compact prosecution to note the following alternate grounds of rejection:
While Iskander teaches the majority of the invention above including the functional limitations of the units, he fails to expressly and explicitly recite the structure of a processing unit and output unit and therefore he fails to expressly structurally disclosure the processing and output units claimed.
However, while computers were very expensive and (by remotely modern standards) nearly useless in 1978 when Iskander filed for a patent, computers had become incredibly well known in the art for their use as processing and outputting means prior to the date of invention. See MPEP 2144.03. Therefore anyone of ordinary skill in the art at the time of invention, when attempting to learn from Iskander, would well understand that they could apply a computer to perform the processing and output indicated but not structurally described by Iskander as such implements were well known at the time to be suitable for such tasks. See MPEP 2144.07.
Therefore and in the alternate it would have been prima facie obvious to a person having ordinary skill in the art at the time of invention to use a computer and its associated display for performing the processing and outputting of Iskander. See MPEP 2144.07.

Regarding claim 6, Iskander further teaches: 6. The wearable monitoring device of claim 1, wherein said EM radiation passes through the intrabody region (see Iskander’s Fig. 1 as depicted).

Regarding claim 7, Iskander further teaches: 7. The wearable monitoring device of claim 1, wherein said dielectric related change reflects a change in a plurality of properties of said intrabody region. 8. The wearable monitoring device of claim 7, wherein said plurality of properties comprises a member of a group consisting of a density, a size, a shape, and a concentration of fluids (this is inherent as it is background information and does not modify any structure in any way (i.e. the change in the proportion/ratio of dielectric media of different properties within a sample will always affect wave propagation there-through whether one recognizes it or not) and therefore is taught by Iskander without further reference. Additionally or alternatively see col. 1 lines 33-52 where Iskander addresses that the change in water content in the lung is what causes a change in dielectric property of the tissue which in turn affects the measurement values, where since the lung otherwise contains air this is a size in at least density and concentration of fluids).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iskander.

Regarding claim 4, Iskander teaches the basic invention as given above in regards to claim 1; however, Iskander does not discuss housings and thus fails to teach: "4. The wearable monitoring device of claim 1, wherein the at least one transducer of said at least one probe (204), a reporting unit, and said processing unit (201) are contained in a housing.’
However the applicant should take official notice that the abundant utility of providing a housing for electronic equipment is old and well known in the art, where housings prevent damage to sensitive electronics and also keep users safe from shocks or electrocution. 
Therefore it would have been prima facie obvious to a person having ordinary skill in the art at the time of invention to improve the device of Iskander by providing a housing around his components.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iskander as applied to claim 1 above, and further in view of A Microwave Method for Measuring Changes in Lung Water Content: Numerical Simulation by Iskander et al. (hereafter Iskander2).

Regarding claim 2, Iskander teaches the basic invention as given above in regards to claim 1 and even teaches he intends to monitor absolute lung water content (see Iskander’s col. 1 lines 53-59 and col. 2 lines 22-23) which would require a prior information/a model; however, Iskander never expressly states that he estimates an expected signal and matches that to the detected signal and thus he fails to teach: "2. The wearable monitoring device of claim 1, wherein said detecting includes: estimating an expected signal of intercepted electromagnetic radiation, and matching said estimated signal to a detected signal of intercepted electromagnetic radiation, thereby detecting said fluid accumulation rate and/or said fluid amount.”
However, Iskander2 in the exact same field and authored by both of the same inventors as Iskander (see Iskander2’s Introduction) teaches that by using known tissue dielectric constant values (see Iskander2’s Table II) and knowledge of the tissue being examined such as can be procured by an x-ray image (see Iskander2’s Fig. 10 in light of the descriptive text thereof) one can model the expected signal (estimate) and compare it to the acquired signal (see Iskander2’s Formulation and Numerical Results sections) which can help optimize measurement by accounting for physiology (see Iskander2’s Abstract and Conclusions).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Iskander with the use of the processing of Iskander2 in order to advantageously optimize measurement.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iskander as applied to claim 1 above, and further in view of US 20030036713 A1 by Bouton et al. (hereafter Bouton).

Regarding claim 3, Iskander teaches the basic invention as given above in regards to claim 1; however, Iskander does not teach: “3. The wearable monitoring device of claim 1, wherein said at least one probe (204) is configured for intercepting said electromagnetic (EM) radiation from a reference intrabody region of said patient; wherein said processing unit (201) is further configured for calculating a reference dielectric related change in said reference intrabody region according to said intercepted EM radiation; wherein said processing unit is further configured to detect said fluid accumulation rate and/or said fluid amount according to a combination of said dielectric related change and reference dielectric related change.”
However Bouton, it the related field of microwave fluid detection apparatuses  (see Bouton’s Abstract) teaches a processing unit (see Bouton’s Fig. 1 parts 40/70) configured to measure a reference dielectric change from a reference region and basis the detection in the measurement region on this data (see Bouton’s [0025] showing measuring the reference from a similar tissue and [0087] and [0089]-[0090] shows the use of this reference signal in the detection) which is advantageous (see Bouton’s [0024] using a reference allows the invention to avoid some false positive and false negative determinations).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Iskander with the use of reference processing as taught by Bouton in order to advantageously eliminate false positive/negative measurements 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iskander as applied to claim 1 above, and further in view of US 4488559 A by Iskander (hereafter Iskander3).

Regarding claim 5, while Iskander teaches the basic invention as given above in regards to claim 1, Iskander never discusses accounting for the change in air volume and thus fails to teach: “5. The wearable monitoring device of claim 1, wherein said processing unit (201) is configured for calibrating said intercepting EM radiation with a breathing cycle of said patient taking into account expected differences between the signals received during inhalation and the signals received during exhalation.”
However, Iskander3 in the same field of endeavor (see Iskander3’s Abstract) teaches that, due to the differing dielectric constants of air and versus other lung components, that the volume percentage of air will affect the measurement and can be accounted for (see Iskander3’s col. 11 line 16 to col. 12 line 11) which is advantageous for multiple reasons (see Iskander3’s col. 12 lines 45-68).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Iskander to account for the changing air volume in the lung as is taught by Iskander3 in order to advantageously produce measurements with greater sensitivity which is useful for diagnosing medical abnormalities earlier.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iskander further in view of STRESS TESTING IN VALVE DISEASE by Pierard et al. (hereafter Pierard).

Regarding claim 9, the claim sets for the same scope as claim 1 above, the rejection of which is incorporated herein by reference, with the sole exception that the method must be done during a stress examination which can be further addressed as follows.
Iskander teaches all limitations as given above in regards to claim 1 and further teaches that the invention is for monitoring pulmonary and cardiopulmonary diseases such as acute pulmonary edema (see Iskander’s col. 1 lines 19-52) except that he does not teach that his invention is used during a stress test.
However, Pierard in the related field of cardiopulmonary evaluation (see Pierard’s Abstract) teaches that because pulmonary edema is related to heart functioning, stress testing should be performed on patients with acute pulmonary edema to determine if heart failure is the cause (see Pierard’s Mitral Regurgitation section specifically the Who needs stress testing subsection in light of the Abstract which details that heart condition and pulmonary pressures are related and advocates for imaging).
Interestingly this leads to multiple ways in which the combination could be seen as an advantage. First, Pierard teaches that the same sort of people whom Iskander is interested in monitoring, i.e. those with pulmonary and cardiopulmonary diseases, can often benefit from stress testing (see Pierard’s Abstract) which is a rote reason to combine the two teachings. Second, Iskander expressly teaches that it is preferable to detect acute pulmonary edema before there is significant alveolar flooding (see Iskander’s col. 1 lines 19-32) and Pierard teaches that stress testing is advantageous because it can reveal (i.e. cause -  in a relatively controlled setting) high pulmonary pressures and thus pulmonary edema (see Pierard’s Abstract and Who needs stress testing subsection) such that Iskander also provides a motivation to be used during such testing.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to use the methodology of Iskander during a stress test because Pierard teaches that stress testing can be useful to the same sort of patients Iskander sets out to monitor and can even cause the conditions Iskander is looking to detect and thus can allow Iskander to advantageously detect them early before they become life threatening.

Regarding claim 10, Iskander further teaches: 10. The method of claim 9, wherein said fluid accumulation is a blood accumulation (see Iskander’s col. 4 line 64 to col. 5 line 13, noting that the invention detected a change based on a change in blood volume; additionally or alternatively sol. 1 lines 19-52 state that he is monitoring pulmonary edema, and this would include hemorrhagic pulmonary edema by ordinary meaning as in either instance the detectable change in dielectric properties comes from the bulk movement of water (the solid component of blood or non-blood fluid being negligible)).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 12-13 of U.S. Patent No. 10,506,943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 1 of the instant application, as best understood, only differs in scope from claim 1 of US 10,506,943 B2 by way of omission. More specifically, the examiner notes that the “processing unit” of claim 1 of the instant application is, as best understood, a processor and memory and therefore is not different in scope from the structure of the patent. Likewise the “output unit” of claim 1 of the instant application is, as best understood, is a communication interface or display and there is not different in scope from the structure of the patent. With those two features established one can simply and directly ascertain that the only difference between the claims is mere omission, and where omission is prima facie obvious as per MPEP 2144.04(II).
This same analysis applies, ceteris paribus, to claim 9 of the instant application and claim 13 of US 10,506,943 B2 where there are some minor differences in wording that do not affect the scope and the only substantive difference between claim 9 of the instant application and claim 13 of the patent is mere omission.
Likewise, claim 2 of the instant application and claim 2 of US 10,506,943 B2 vary only in terminology and not in scope, except the inherited issue of omission addressed above in regards to the parent claims.
Likewise, claim 3 of the instant application and claim 1 of US 10,596,943 B2 varies by inherited omission as addressed above in regards to the parent claims, but also varies by way of including a reference change value. In this instance the examiner notes that while this is a further limitation not claimed in the patent, it is also old and well known in the art. See MPEP 2144.03 as this is official notice of that fact; such that including the use of a reference value in the calculation would be considered a prima facie obvious variant of claim 1 of the patent.
Likewise, claim 4 of the instant application and claim 4 of US 10,506,943 B2 vary only in terminology and by way of omission.
Likewise, claim 5 of the instant application and claim 12 of US 10,506,943 B2 vary only in terminology and not in scope, except the inherited issue of omission addressed above in regards to the parent claims, and further noting that one of the items now recited in parent claim 1 of the patent is the use of calibration so this is no longer omitted but also not further limiting.
Likewise, claim 6 of the instant application and claim 5 of US 10,506,943 B2 vary only via the inherited issue of omission addressed above in regards to the parent claims.
Likewise, claim 7 of the instant application and claim 6 of US 10,506,943 B2 vary only in terminology and not in scope, except the inherited issue of omission addressed above in regards to the parent claims.
Likewise, claim 8 of the instant application and claim 7 of US 10,506,943 B2 vary only in terminology and not in scope, except the inherited issue of omission addressed above in regards to the parent claims.
Lastly and regarding claim 10 of the instant application the examiner notes that this claim has no parallel in US 10,506,943 B2; however, this is still an obvious variant of claim 1 of the patent as best understood where, in specific, this is understood to be a desiderata iterating that blood could be what caused the change sensed in claim 1 so as to cause this to be either inherent in the scope of claim 1 or otherwise a prima facie obvious variant of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793